 
EXHIBIT 10.1
 
 
CONTRACT FOR EMPLOYMENT
 
Deyu Agriculture Corp, a Corporation, located at Room 808, Tower A, Century
Centre, 8 North Star Road, Beijing 100101, hereinafter referred to as "the
Employer", and Charlie Lin, of 8061 Melba Ave, West Hills, CA 91304, hereinafter
referred to as "the Employee", in consideration of the mutual promises made
herein, agree as follows:
 
ARTICLE 1. EMPLOYMENT
 
Acceptance of Employment
 
Section 1.01. The Employer hereby employs the Employee and Employee hereby
accepts the employment with the Employer.
 
Term of Employment
 
Section 1.02. The employment period (the “Employment Period”) will begin on
January 10, 2011 or such earlier date to be agreed. This agreement and the
Employee's employment may be terminated at will of either the Employer or the
Employee, subject to 14 days’ written notice if the employment is terminated
within the first three months period of the employment and thirty days' written
notice upon satisfactory completion of the first three months period, given by
the party terminating the employment relationship to the other party. "At will"
means at the sole and unfettered discretion of the party seeking termination,
for cause or for no cause at all.  After the first three months period, the
Employer shall confirm the employment of the Employee upon the satisfactory
performance of the duties of the Employee.
 
ARTICLE 2.  DUTIES OF EMPLOYEE
 
Position Description and Duties
 
Section 2.01. Employee is hereby hired to perform services for Employer in the
capacity of Chief Financial Officer of the Employer. In such capacity,
Employee's duties shall consist of providing to the Company professional
services in the areas described below.
 
The Employee shall be responsible for:
 
▪      The preparation of all financial statements and documents of the Employer
and its group companies in compliance with U.S. GAAP, including drafting of all
financial statements, Management Discussions and Analyses, and any other
documents required by U.S. regulatory bodies;
 
▪         Supervising and directing of the Employer’s accounting staff on
monthly closings and other matters and supervising and directing the Employer’s
accounting staff to complete the audit of the financial statements of the
Employer most effectively and efficiently;
 
 
- 1 -

--------------------------------------------------------------------------------


 
▪       Preparation of quarterly forecasts and yearly budgets, as well as
performing financial analysis;
 
▪      Coordination with independent auditors on quarterly reviews and annual
audits, including (i) supervision of Company staff to prepare financial results,
schedules, and documents associated with such audit or review, (ii) resolution
of complicated accounting issues that may arise during the review or audit,
including drafting of comprehensive audit memos referencing appropriate U.S.
accounting literature and reaching consensus with senior audit team members, and
(iii) ensuring that all financials are properly presented in accordance with
U.S. GAAP, as applicable;
 
▪      Communication and liaison with the auditors, lawyers and transfer office
of the Employer;
 
▪       Evaluating the internal control of the Employer group of companies and
implementation of internal controls and procedures improvements to comply with
applicable regulatory and reporting, including performing required testing of
internal controls over financial reporting to ensure that management is
comfortable signing the certifications required by Section 404 of the
Sarbanes-Oxley Act;
 
▪         Coordinating capital raise with investment banking firms, including
preparation of detailed projections and English business plan/presentation, and
meeting with and presenting to potential investors;
 
▪         Coordinating with the IR and PR firms and proactively making regular
IR presentation to investors, analysts and shareholders regarding financial and
operational matters of the Employer;
 
▪         Preparation of all public filings, including annual and quarterly
reports, management discussion and analysis, material change reports, insider
ownership reports, and any other public reports required to be filed by the
Company with a regulatory agency;
 
▪         Ensuring investments and acquisitions are in compliance with all rules
and regulatory requirements of the Securities Exchange Commission and other
regulatory bodies applicable to the Employer and in accordance with U.S. GAAP,
as applicable; and
 
▪     Other services as the CFO is obliged to render to the Employer during the
Employment Period.
 
Time and Attention
 
Section 2.02.  Employee agrees that the Employee shall be a full time employee
of the Employer throughout the Employment Period and devote his full time and
attention to the affairs of the Employer during the term of this agreement.
 
- 2 -

--------------------------------------------------------------------------------


 
Adherence to Rules
 
Section 2.03. Employee at all times during the performance of this Agreement
shall strictly adhere to and obey all the rules and regulations now in effect or
as subsequently modified or enacted by Employer, governing the conduct of
employees of Employer.
 
Satisfactory Performance of Duties
 
Section 2.04. The employment of the Employee shall continue only as long as the
services rendered by the Employee are satisfactory to Employer, notwithstanding
any other provision contained in this Agreement.  The Employer shall be the sole
judge as to whether the services of the Employee are satisfactory.
 
Obligations to Third Parties
 
Section 2.05. The Employee warrants and represents that the Employee has the
ability to enter into this Agreement, that entering into and performing under
this Agreement will not violate the Employee's agreement with any third party,
and that there exist no restrictions or obligations to any third parties which
will restrict Employee's performance of duties under this Agreement.
 
ARTICLE 3. COMPENSATION
 
Base Compensation and year-end bonus
 
Section 3.01. As compensation for the services rendered by Employee under this
agreement, as a gross salary and prior to any deductions or withholdings, the
Employee will be paid the monthly salary of $10,000 during the first three
months of the employment and after the confirmation of the employment of the
Employee upon the satisfactory performance of the duties of the Employee, the
Employee shall be paid the monthly salary of $11,000.  The monthly salaries
shall be made on the last day of each month, via wire transfer, in U.S. Dollars,
to an account designated by the Employee.  Subject to the overall performance of
the Employer, the Employee shall be paid a year-end bonus at the discretion of
the Chief Executive Officer and such bonus, if any, will be normally paid prior
to the Chinese New Year.
 
Group Health Insurance and other reimbursements
 
Section 3.03. The Employer shall pay a fixed monthly allowance of $2,000 per
month for the health and medical insurance and life insurance of the Employee
and reimbursement of expenses including traveling and office expenses which
would be incurred by the Employee and as a result of such coverage or benefit is
not being offered to Employee.  In addition, the Employer shall reimburse the
Employee expenses for long distance traveling and trips.
 
- 3 -

--------------------------------------------------------------------------------


 
Vacation
 
The Employee shall be entitled to 13 working days’ vacation for completion of
each fiscal year and pro-rata to the length of service of the year rendered by
the Employee.  Vacation entitlement must be taken during the next following year
of the entitlement.  Should the entitlement be not taken by the Employee due to
certain uncontrolled circumstances, the Employer may elect to pay the Employee
at the rate of the per day salary of Employee in respect of the number of days
of vacation not taken by the Employee.
 
Other Benefits
 
Section 3.04. In addition to any other benefits or compensation set forth above,
the Employer offers to the Employee, and the Employee is entitled to participate
in the employee stock option plan at a level commensurate with the Employee’s
position.
 
Effect of Termination on Compensation
 
Section 3.05. In the event of termination of the employment, the Employee shall
be entitled to the compensation accrued and earned prior to the date of
termination as provided for in this Article 3, computed pro-rata up to and
including the date of termination. Other than as may be provided herein to the
contrary, Employee shall be entitled to no further compensation following such
date of termination.
 
ARTICLE 4. EMPLOYER'S RECORDS/TRADE SECRETS
 
Ownership of Employer's Records
 
Section 4.01.  (a) All records of the accounts of the Employer, of any nature,
whether existing at the time of the Employee's employment, procured through the
efforts of the Employee, or obtained by the Employee from any other source, and
whether prepared by the Employee or otherwise, shall be the exclusive property
of the Employer regardless of who actually purchased the original book, record
or magnetic storage unit on which such information is recorded.
 
(b)  All such books and records shall be immediately returned to Employer by
Employee on any termination of employment, whether or not any dispute exists
between Employer and Employee at, regarding, and/or following the termination of
employment.
 
ARTICLE 5. GENERAL PROVISIONS
 
Notices
 
Section 5.01. Any notices to be given by either party to the other may be
effected either by personal delivery in writing or by mail, registered and
certified, postage prepaid with return receipt requested. Mailed notices shall
be addressed to the parties at their last known addresses as appearing on the
books of Employer.
 
- 4 -

--------------------------------------------------------------------------------


 
Entire Agreement
 
Section 5.02. This agreement supersedes any and all other agreements, either
oral or written, between the parties with respect to the employment of the
Employee by the Employer for the purposes set forth in Section 2.01 above, and
contains all of the covenants and agreements between the parties with respect to
such employment whatsoever. Each party to this agreement acknowledges that no
representations, inducements, promises or agreements, orally or otherwise, have
been made by any party, or anyone acting on behalf of any party, which is not
embodied herein, and that no other agreement, statement, or promise not
contained in this agreement shall be valid or binding. Any modification of this
agreement will be effective only if it is in writing signed by the party to be
charged.
 
Partial Invalidity
 
Section 5.03. If any provision in this agreement is held by a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining provisions
shall nevertheless continue in full force and effect without being impaired or
invalidated in any manner.
 
Law Governing Agreement
 
Section 5.04. This agreement shall be governed by and construed in accordance
with the laws of the State of Nevada.
 
Attorney's Fees and Costs
 
Section 5.05. In the event that any legal action is necessary or brought in any
court or arbitration proceeding to enforce or interpret the terms of this
agreement, each party shall bear their own costs and attorney's fees.
 
This agreement is dated effective January 10, 2011.
 
 
Deyu Agriculture Corp:
 
 
/s/ Jianming Hao

--------------------------------------------------------------------------------

by: Jianming Hao, CEO
 
 
Employee:
 
 
/s/ Charlie Lin

--------------------------------------------------------------------------------

Charlie Lin, the Employee
 
 
 
 
- 5 - 

--------------------------------------------------------------------------------

 